Citation Nr: 0811385	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960.  He also apparently served from October 1955 to 
October 1957, although the dates of such service have not 
been verified.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In connection with his appeal, the veteran initially 
requested a personal hearing before a local Hearing Officer 
at the RO.  In a December 2007 statement, however, the 
veteran withdrew his request and asked that his appeal be 
forwarded to the Board without further delay.  

As set forth in more detail below, a remand is required with 
respect to the claim of service connection for a right 
shoulder disability.  The issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the 
veteran's claims of service connection for bilateral hearing 
loss, tinnitus, and a right shoulder disability.  Although 
the veteran was duly notified of this decision and his 
appellate rights in a January 2003 letter, he did not perfect 
an appeal within the applicable time period.

2.  The evidence received since the final January 2003 rating 
denying service connection for bilateral hearing loss, 
tinnitus, and a right shoulder disability includes evidence 
not previously submitted to agency decision makers which 
relates to an unestablished fact necessary to substantiate 
the claims, and raises a reasonable possibility of 
substantiating the claims of service connection for bilateral 
hearing loss, tinnitus, and a right shoulder disability.  

3.  Hearing loss was not present during the veteran's active 
service or for many years thereafter and the most probative 
evidence shows that the veteran's current hearing loss is not 
causally related to his active service or any incident 
therein, including exposure to acoustic trauma.  

4.  In clinical settings, the veteran has repeatedly denied 
currently having tinnitus and the record on appeal otherwise 
contains no indication that any current tinnitus is causally 
related to his active service or any incident therein, 
including exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for bilateral hearing loss, tinnitus, and a right 
shoulder disability is final.  38 U.S.C. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the last final rating decision 
denying service connection for bilateral hearing loss, 
tinnitus, and a right shoulder disability is new and 
material, and the veteran's claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a May 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any evidence he felt would 
support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, in 
a March 2006 letter, the RO corrected this deficiency by 
issuing a letter for the express purpose of satisfying the 
Court's decision in Dingess/Hartman.  Neither the veteran nor 
his representative responded to the RO's letter or otherwise 
submitted or identified any additional evidence in support of 
the claims.  Cf. Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that after VA provides a content-compliant 
VCAA notice, albeit in an untimely manner, and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).  

The Board further acknowledges that the May 2004 VCAA letter 
discussed above does not specifically satisfy the additional 
requirements delineated by the Court in Kent.  As set forth 
below, however, the Board has reopened the veteran's claims.  
Thus, in light of this favorable decision, any deficiency in 
VA's Kent notice is harmless error.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  




Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file as are post-service VA clinical records.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any post-service private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The 
veteran has also been afforded a VA medical examination in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2007).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions for issuing a decision 
with respect to the issues adjudicated in this decision.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at his 
October 1955 military enlistment medical examination, his 
ears, upper extremities, and musculoskeletal system were 
normal.  The veteran's hearing acuity was 15/15 on whispered 
voice testing.  

In April 1957, the veteran underwent X-ray studies of the 
right shoulder.  The nature of the symptoms necessitating the 
X-ray study are not noted.  Regardless, the results of the X-
ray study were negative.

At his October 1957 military discharge and reenlistment 
medical examination, the veteran's ears, upper extremities, 
and musculoskeletal system were normal.  The veteran's 
hearing acuity was 15/15 on whispered and spoken voice 
testing.  

In November 1958, the veteran again underwent X-ray studies 
of the right shoulder after he injured it in an automobile 
accident.  The results of the study were negative.  

At his October 1960 military separation medical examination, 
the veteran's ears, upper extremities, and musculoskeletal 
system were normal.  The veteran's hearing acuity was 15/15 
on whispered and spoken voice testing.  

The veteran's DD Form 214 shows that his military 
occupational specialties were rifleman and rifle marksmanship 
instructor.  He received the Good Conduct Medal, but no other 
awards or decorations indicative of combat service.  He had 
no foreign or overseas service.

In August 2002, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
hearing loss, tinnitus, and a right shoulder disability.  He 
indicated that it was his belief that his current hearing 
loss and tinnitus were related to his exposure to acoustic 
trauma during service.  He indicated that his right shoulder 
disability had been incurred in service in April 1957.  

In a January 2003 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus, finding 
that the service medical records were negative for complaints 
or findings of hearing loss or tinnitus and that the record 
on appeal contained no competent evidence that the veteran 
currently had hearing loss or tinnitus.  In addition, the RO 
denied service connection for a right shoulder disability, 
finding that the service medical records did not show a 
diagnosis of a right shoulder disability, nor did the 
evidence show that the veteran currently had a right shoulder 
disability.  The veteran was notified of the RO's decision 
and his appellate rights in a January 2003 letter, but he did 
not appeal.  

In April 2004, the veteran requested reopening of his claims 
of service connection for hearing loss, tinnitus, and a right 
shoulder disability.  He indicated that he had been a rifle 
range instructor during service, which required him to be on 
the range where he was exposed to daily gunfire.  He 
indicated that he had not been required to wear hearing 
protection.  As a result, he indicated that he currently had 
hearing loss and ringing in his ears constantly.  With 
respect to his right shoulder, the veteran stated that he had 
been involved in a car accident in 1957 in which he had 
injured his shoulder.  He indicated that he had been riding 
in a truck which flipped over several times, injuring him and 
several other Marines.  Since that time, the veteran 
indicated that he had had right shoulder pain and limited 
motion.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from August 2003 to April 2004.  In 
pertinent part, these records show that in August 2003, the 
veteran sought treatment for difficulty hearing.  He denied 
tinnitus.  He reported a positive history as a weapons 
instructor during service, as well as post-service 
occupational noise exposure.  Examination showed 
sensorineural hearing loss consistent with history of noise 
exposure and age.  Ear molds were obtained for hearing aids.  
In February 2004, the veteran complained of increasing 
problems with mobility of his right shoulder.  The assessment 
was sprain of the medial collateral ligament.  At an 
orthopedic consultation in April 2004, the veteran reported 
that he originally injured his right shoulder during service.  
He indicated that he had had chronic pain off and on since 
that time.  Over the last several years, his pain had 
increased.  X-ray studies showed osteoarthritis and calcific 
tendonitis.  Physical therapy was recommended.  

The veteran underwent VA medical examination in June 2005, at 
which he reported difficulty hearing.  He again denied 
tinnitus.  The veteran indicated that he had a history of 
noise exposure during service as a weapons instructor.  He 
also indicated that he had post-service occupational noise 
exposure, including in farming, trucking and manufacturing.  
Recreational noise exposure was limited to occasional 
nonmilitary firearms use.  Audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
65
65
LEFT
25
65
70
65
65

Speech audiometry revealed speech recognition ability of 88 
percent correct, bilaterally.  After examining the veteran 
and reviewing the claims folder, the examiner concluded that 
the veteran's hearing loss was not caused by or the result of 
in-service acoustic trauma.  The examiner explained that the 
veteran's hearing had been normal at service separation and 
that there was no evidence of complaints consistent with any 
hearing disability from the date of discharge to 2003.  She 
indicated that the veteran's current hearing loss was not 
consistent with noise exposure in the distant past.  

At a VA orthopedic examination in June 2005, the veteran 
reported that he had been involved in an automobile accident 
in service in which he injured his right shoulder.  He 
indicated that it was his belief that he separated his right 
shoulder in the accident.  Since that time, the veteran 
indicated that his shoulder would spontaneously dislocate 
from time to time.  X-ray studies showed mild to moderate 
osteoarthritic changes.  There was no evidence of fracture or 
dislocation.  There was soft tissue calcification adjacent to 
the proximal humerus of uncertain etiology.  The diagnosis 
was degenerative arthritis of the right shoulder, with 
probable chronic dislocation.  The examiner indicated that 
without reviewing the veteran's claims folder, he could not 
resolve the question of whether the veteran's current right 
shoulder condition was incurred in service.  Thereafter, in 
July 2005, the examiner reviewed the veteran's claims folder.  
It appears that he concluded that the veteran's shoulder 
disability was not due to an in-service motor vehicle 
accident, although his opinion is, unfortunately, unclear.  



Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or 
an organic disease of the nervous system like sensorineural 
hearing loss, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

New and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

Bilateral hearing loss and tinnitus

As set forth above, in a January 2003 rating decision, the RO 
denied service connection for bilateral hearing loss and 
tinnitus, in part, on the basis that the record showed that 
the veteran did not currently have a hearing loss disability 
or tinnitus.  Because the veteran did not appeal the January 
2003 rating decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
January 2003 rating decision denying service connection for 
bilateral hearing loss and tinnitus.  After reviewing the 
record, the Board finds that the additional evidence received 
is new and material within the meaning of 38 C.F.R. § 3.156.

The additional medical evidence received includes the June 
2005 VA medical examination report in which the veteran was 
diagnosed as having a bilateral hearing loss disability.  In 
addition, the veteran has submitted an April 2004 statement 
to the effect that he has continuous ringing in his ears.  
For purposes of determining whether the evidence is new and 
material, the Board presumes the credibility of his 
statement.  See also Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (noting that tinnitus is subjective and the kind 
of condition which lay evidence is competent to describe).  

As noted, the veteran's claims of service connection were 
previously denied on the basis that the record contained no 
evidence showing that he currently had hearing loss or 
tinnitus.  He has now provided such evidence.  The Board 
finds that this evidence is new in that it was not previously 
of record.  Moreover, this evidence is material as it relates 
to an unestablished fact necessary to substantiate the claim.  
Thus, the Board finds that the evidence discussed above is 
sufficient to constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156.  The claims are therefore 
reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claims, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  

Turning to the merits of the veteran's claims of service- 
connection for bilateral hearing loss and tinnitus, the Board 
notes that the veteran contends that he currently has hearing 
loss and tinnitus as a result of exposure to acoustic trauma 
during service.  

As an initial matter, the Board finds that the record on 
appeal corroborates the veteran's contentions of in-service 
noise exposure.  His service personnel records confirm that 
he served as a rifleman and a rifle marksmanship instructor.  
Thus, his statements of noise exposure during service are 
consistent with his military occupational speciality.  

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, the 
veteran's service medical records are entirely negative for 
complaints or findings of hearing loss or tinnitus.  Indeed, 
at his October 1960 military discharge medical examination, 
the veteran's ears were normal and his hearing acuity was 
within normal limits on spoken and whispered voice testing.  

Moreover, the Board notes that the record on appeal is 
negative for medical evidence of a hearing loss disability or 
tinnitus for decades after service separation.  In fact, the 
first clinical evidence of hearing loss of record is not 
until August 2003, approximately 33 years after service, when 
the veteran sought VA medical treatment and was fitted for 
hearing aids.  The Board notes that although the veteran 
reported a constant ringing in his ears on his April 2004 
claim to reopen, the objective medical evidence shows that 
tinnitus is not currently present.  For example, when he was 
examined by VA in August 2003, he specifically denied 
tinnitus.  Likewise, at the June 2005 VA medical examination, 
the veteran again denied tinnitus.  The Board assigns more 
probative value to the veteran's statements in clinical 
settings, than in a statement submitted in support of a claim 
for VA compensation benefits.  

Based on the evidence set forth above, the Board finds that a 
chronic hearing loss disability or tinnitus was not present 
in service or within the post-service year.  The Board has 
considered the provisions of 38 C.F.R. § 3.303(b), in light 
of the veteran's recent claims that his hearing loss and 
tinnitus began during service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  As set forth above, the record here 
contains a span of more than three decades without any 
clinical evidence to support his recent assertions of a 
continuity of symptomatology.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous hearing loss and tinnitus 
since service is highly probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, the Board notes that although the veteran now 
recalls that his hearing loss and tinnitus began during 
service, contemporaneous records do not support his 
recollections.  Specifically, the Board notes that at his 
October 1960 military discharge medical examination, the 
veteran's ears and hearing acuity were within normal limits.  
While the Board has considered the veteran's contentions that 
his hearing loss and tinnitus began during service, it finds 
that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  

Although the most probative evidence shows that a chronic 
hearing loss disability or tinnitus was not present during 
service, the Board notes that even if a veteran does not have 
hearing loss during the time of active duty, such does not 
prohibit service connection.  Hensley, 5 Vet. App. at 159-60.  
Rather, service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that any current hearing loss and/or 
tinnitus are the result of acoustic trauma he sustained 
during his active service.

In that regard, the Board notes that in June 2005, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that it is not as least as 
likely as not that the veteran's current high frequency 
sensorineural hearing loss is related to his military 
service, including exposure to acoustic trauma therein.  

The Board finds that the VA medical opinions is persuasive 
and assigns it great probative weight.  The unequivocal 
opinion was rendered by an audiologist who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, she addressed the veteran's contentions, gave a 
considered rationale for her opinion, and based such opinion 
on a review of the veteran's entire claims folder, including 
all of his service medical records.  

The only evidence of record which contradicts this medical 
opinion is the opinion of the veteran.  He has argued that 
his current hearing loss is due to exposure to acoustic 
trauma during service.  It is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The statements offered in support of the 
veteran's claim are not competent medical evidence and do not 
serve to establish a nexus between the veteran's current 
hearing loss and service.  

With respect to the veteran's tinnitus, the Board notes that 
while the veteran claimed that he had constant ringing in his 
ears on his April 2004 claim, in clinical settings he has 
consistently denied having tinnitus.  Thus, the record on 
appeal is entirely negative for a medical diagnosis of 
tinnitus.  The Board assigns greater probative weight to the 
veteran's statements regarding his statements in clinical 
settings than to his statements made in connection with a 
claim for VA compensation benefits.  Moreover, the Board 
notes that the record on appeal contains no indication that 
any current tinnitus is causally related to the veteran's 
active service or any incident therein, including exposure to 
acoustic trauma.  

In summary, the Board finds that the most probative evidence 
shows that a chronic hearing loss disability was not present 
during service or for many years thereafter and that the 
veteran's current hearing loss is not causally related to his 
active service or any incident therein, including noise 
exposure.  The most probative evidence shows that the veteran 
does not currently have tinnitus, nor is there any indication 
that any current tinnitus is causally related to the 
veteran's active service or any incident therein, including 
exposure to acoustic trauma.  

Again, the Board has considered the veteran's recent 
contentions of continuous hearing loss and tinnitus since 
service.  However, there is a years-long evidentiary gap in 
this case between the veteran's military service and the 
earliest objective evidence of a complaint of hearing loss 
and tinnitus.  In addition to the June 2005 VA medical 
opinion which constitutes affirmative evidence against the 
claim for service connection, the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that hearing loss and tinnitus 
are the result of acoustic trauma injuries sustained in 
service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the clinical findings of normal hearing 
acuity at service separation, plus the lack of any objective 
evidence of hearing loss or tinnitus between the veteran's 
military service and the evidence showing hearing loss in 
2004 and a claim of tinnitus in 2002 is itself evidence which 
tends to show that such conditions did not have their onset 
in service or for many years thereafter and is not the result 
of acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss and tinnitus in service and 
for decades after service, as well as the opinions of the VA 
examiner who found the absence of such evidence significant, 
and the Board concludes that the preponderance of the 
evidence in this case is against the claim of service 
connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Right shoulder disability

As set forth above, in a January 2003 rating decision, the RO 
denied service connection for a right shoulder disability, in 
part, on the basis that the record showed that the veteran 
did not currently have a right shoulder disability.  Because 
the veteran did not appeal the January 2003 rating decision, 
it is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.  

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
January 2003 rating decision denying service connection for a 
right shoulder disability.  After reviewing the record, the 
Board finds that the additional evidence received is new and 
material within the meaning of 38 C.F.R. § 3.156.

The additional medical evidence received includes the June 
2005 VA medical examination report in which the veteran was 
diagnosed as having degenerative arthritis of the right 
shoulder with probable chronic dislocation.  In addition, the 
veteran has stated that he has had pain and spontaneous 
dislocations of his right shoulder from time to time since 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The Board finds that this evidence is new in that it 
was not previously of record.  Moreover, this evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claim.  

As noted, the veteran's claim of service connection was 
previously denied on the basis that the record contained no 
evidence showing that he currently had a right shoulder 
disability.  He has now provided such evidence.  Thus, the 
Board finds that the evidence discussed above is sufficient 
to constitute new and material evidence within the meaning of 
38 C.F.R. § 3.156.  The claim is therefore reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claims, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  Further development is required.  This will be 
discussed in the remand below.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder 
disability is reopened; to that extent only, the appeal is 
granted.


REMAND

As set forth above, the veteran contends that his current 
right shoulder disability is causally related to injuries he 
sustained in service.  He further contends that he 
experienced chronic right shoulder symptoms after service.  
After having carefully considered the matter, the Board 
believes that additional development is in order prior to 
further appellate consideration.

The veteran's service medical records show that he received 
medical treatment in connection with his right shoulder on at 
least two occasions.  X-ray studies of the right shoulder 
were conducted in April 1957 and again November 1958.  In 
addition, the record on appeal contains medical evidence of a 
current diagnosis of a right shoulder disability 
(degenerative arthritis with probable chronic dislocation).  
Again, the veteran has also reported repeated right shoulder 
dislocations since his in-service right shoulder injury.  

In light of this evidence, the Board finds that a medical 
opinion is necessary.  38 C.F.R. § 3.149(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the 
four elements to consider in determining whether a VA medical 
examination must be provided).  The Board acknowledges that 
the veteran previously underwent VA medical examination in 
June 2005 to determine the etiology of his current right 
shoulder disability.  Unfortunately, however, the rationale 
for the examiner's opinion is unclear.  This has not escaped 
the attention of the veteran's representative who has 
requested a remand of this matter for the purpose of 
obtaining a clear VA medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
her current right shoulder disability.  
The claims folder should be provided to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any current right shoulder 
disability is causally related to the 
veteran's active service or any incident 
therein, including treatment for right 
shoulder complaints in 1957 or 1958.  The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After conducting any additional 
development required, the RO should 
readjudicate the veteran's claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


